Fleming, P. J.,
This matter is before us upon a rule to show cause why certain names, duly set forth in the petition for the rule, should not be stricken from the registry list of voters in the west precinct of Potter Township. It is admitted that such parties are members of a branch of the Civilian Conservation Corps set up by the Federal Government and that they are all ex-service men. None have been residents of Centre County prior to their assignment to the camp wherein they have been residing. In the case of a few they have not been residents of the State of Pennsylvania for one year.
This matter is clearly ruled by Fry’s Election Case, 71 Pa. 302, wherein “residence” is defined to mean the domicile, abode, home, or the place where a man abides with the intention of making it his permanent habitation. Residence for voting is a question of both fact and intention, and not of intention alone. It is to be determined by the facts and circumstances in each particular case.
The place of abode of the registrants is an emergency location. From what is happening to other camps at this very time it is reasonable to expect that this location may be abandoned at any time. The testimony taken at the hearing upon the rule shows clearly that the registrants are here only to receive the bounty of the Federal Government, and not by any choice of their own. By no rhyme or reason could they be expected to remain after this bounty has ceased. The fact that they are ex-service men in no manner changes their status for the purposes of this case.
Furthermore, public policy shows the inadvisability of their voting here. They are admittedly governmental dependents with proper legal settlements elsewhere than in Centre County. After they had once voted here their legal settlement for poor purposes would have changed to the township or municipality wherein such franchise had been exercised, and with the withdrawal of governmental relief they would necessarily become charges upon the taxpayers of this county.
*376And now, October 27, 1936, the rule is made absolute and the names set forth in the petition are directed to be stricken from the registry lists.